 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDWM. L. HOGE &Co.,INCORPORATED1andUNITED FURNITUREWORKERSof AMERICA,CIO,PETITIONER.CaseNo. 9IBC-1784.February26,19'53Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G. Wilker-son, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.a3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act 44.The appropriate unit :The parties agree as to the appropriateness of a unit of all produc-tion and maintenance employees at the Employer's Louisville, Ken-tucky, plant, excluding office clerical employees, guards, professionalemployees, and supervisors as defined in the Act.The Employer, aKentucky corporation engaged in the manufacture of television cabi-nets, would include in the unit the shipping clerk, the receiving clerk,the patternmaker, the factory payroll clerk, the timekeeper, the time-'The name of the Employer appears as amended at the hearing.2At thehearing,and prior thereto,the Employer requested that the Regional Directormake availableto itfor inspection all documents filed by the Petitioner under Section9 (f), (g), and(h) of the Act.The purpose of this request was to enable the Employerto interrogate the union representative concerning coHance should the Employer bedissatisfiedwith proof of thePetitioner's compliance:nThe Board has consistently heldthat,under thestatutoryscheme, whether a labor organization which is required to complywiththe filingrequirements of Section 9 4f), (g), and(h) has in fact done so is notlitigable.Such a determination remains one entrusted to the Board in its administrativecapacity.Sunbeam Corporation,94 NLRB 844.As the Employer seeks merely to litigatethe question of compliance we affirm the Regional Director and the hearing officer intheir denial of the Employer's request.SeeSunbeam Corporation,93 NLRB 1205.More-over,the Board has satisfied itself,from its administrative investigations,that the Peti-tioner is in compliance with the filing'requirements of the Act.I As the record indicatesthatthe Petitioner exists for the purpose of collective bar-gaining with the Employer with respect to wages, hours,and other conditions of employ-ment, we find that the Petitioner is a labor organization as defined in the Act.NewCastle Proilucts,Inc.,99 NLRB 811. As there is sufficient evidence of the Petitioner'sstittcs as a labor organization,the hearing officer properly refused the Employer'smotionthat the Petitioner produce Itsconstitutionand bylaws for examination and Inspection.4 The Employer contends that tllp petition should be dismissed on the ground that thereis pending an i)pfair labor practicecharge filed by thePetitioner against the Employer.As the Petitioner,the chargingparty in Case No.9-CA-615,has filed a waiver of anyright to urge any matters in that case as a basis of objection in this proceeding, we findthis contentionto be without merit.U. S.Phosphoric Products Division,96 NLRB 7.103 NLRB No.10. WM. L. HOGE & CO., INCORPORATED21study men, and the watchmen sweepers.The Petitioner would ex-clude the patternmaker and the receiving clerk on the basis that theyare salariedemployees identified with management, and the shippingclerk on the ground that he is a supervisor.The patternmaker and the receiving clerk : The patternmaker worksunder the direct supervision of the president of the corporation andhis assistant, in a separate room in the productionarea.His job is tofabricate furniture, jigs, and pattern samples used in the productionof the Employer's product.The receiving clerk is responsible forphysically unloading inbound shipments of raw materials, and worksin the productionareaof the plant under the same general workingconditions as the production employees.Although both employeesare salaried, they are essentially manual workers with no supervisoryfunctions.Moreover, there is no evidence that the patternmaker orreceiving clerk participate in the formulation of management policiesor are the recipients of knowledge concerning their Employer's laborrelations.On the basis of the above facts, we conclude that the pat-ternmaker and the receiving clerk are not managerial employees 5Accordingly, we shall include them in the unit.The shipping clerk : The shipping clerk is responsible for the load-ing of outbound shipments of the Employer's products.He is paid onan hourly basis and works in the production area along with a perma-nent laborer whom he directs in the routine nature of his work.Hedoes not have the authority to hire, discharge, discipline, or effectivelyto recommend such action.As the shipping clerk has interestssimilarto those of the production workers and is not a supervisor, we shallinclude him in the unit .oWe find that all production and maintenance employees' at theEmployer's Louisville, Kentucky, plant, including the shipping clerk,the receiving clerk, the patternmaker, the timekeeper," and the watch-men sweepers, but excluding office clerical employees, the factory pay-roll clerk,' professional employees, guards, and supervisors 10 as definedcNorthwestern Bell Telephone Company,79 NLRB 549.StationersCorporation,99 NLRB 240;C. Z. Hall Motors, Inc.,94 NLRB 1180.4 Included in the above unit description are probationary employees who have not com-pleted their 3-month probationary period.a Daystrom FurnitureDivision.,Daystrom, Inc.,101 NLRB 343;Arcade Manufactur-ing Division,96 NLRB 116.The parties would include the factory payroll clerk in the unit as a plant clericalemployee.As the record indicates that the factory payroll clerk is a salaried employeespending 90 percent of her time In an office adjacent to the office used by the office cleri-cals, and inview of the fact that the factory payroll clerk is primarily concerned withpayroll computations, we believe that she has a greater community of interests with theoffice clerical employees than with the production and maintenance employees.Accord-ingly, she is excluded from the unit.Peterzell d Gelles, Inc.,94 NLRB 346, 350.10 The Petitioner originally objected to the inclusion of Walter Brown, an upfitter, onthe ground that he was a supervisor. Thereafter, at the end of the hearing, the Peti-tioner indicated that it no longer would object to his inclusion.As Walter Brown hasno authority to hire or discharge, or to change the status of any employee, we find that heIsnota supervisor to be excluded under this classification.Accordingly, he is includedin the unit.257965-54--vol. 103-3 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Act, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act 115.TheEmployer contends,upon the basis of its 2 years'experiencein the manufacture of television cabinets, that therewill probably bea seasonal reduction in employment during the first quarter of 1953.Althoughthe number of employees to be discharged was unknown atthe time ofthe hearing,the Employer anticipates that of a presentcomplementof 173 employees approximately75 to 90 employees willremain after the reduction, if any.Uponthe basis of the foregoing,the Employer asserts that no electionshould be held untilthe middleof March1953, at the very earliest.The Petitioner desires an immedi-ate election and contendsthat the employeeswho may be dischargedif a reduction takes place should be eligible to vote in such election.Althoughthe Employer takes no position respecting the eligibilityof these employees to vote in the event that a reduction in force occurs,the record indicates that it has been the Employer's practice in the pastto consider as permanent all discharges resulting from seasonal declinesin business.12However,the Employer advises these employees thatthey may come back when the seasonal market opens, and in the pasthas offered employment to discharged employees before hiring from theoutside.We havefrequently held that the mere reduction in the number ofemployees in a unit is not in and of itself sufficient reason for postpon-ing an election.13In the present instance,it is clear that even if theEmployer were to discharge the estimated number of employees (whichevent is by no means certain in view of the Employer's limited businessexperience),the remainder would still constitute a representativenumber of employees.We shall,therefore,direct an immediate elec-tion in the unit hereinbefore found appropriate.Because, as noted above,it is uncertain that a reduction in force willtake place,and as the number of employees to be affected and the con-ditions under which the reduction may occur were unknown at thetime of the hearing, we shall make no final determination with respectto the eligibility issue raisedby thePetitioner.We shall,accordingly,permit those employees discharged because of a seasonal decline inbusiness to vote subject to challenge.14[Text of Direction of Election omitted from publication in thisvolume.]11The Employer would include in the unit time-study men.As the Employer at presenthas no employees In this classification,and does not contemplate hiring such employees inthe immediate future, we shall,in accordance with our usual policy, not make any unitdeterminationwith respect to this category.CitiesService Refining Corporation,94NLRB 1634.12The Employer asserts that it designates all discharges as permanent because of itsunsuccessful attempts in the past to recall discharged employees.'Owen Steel Company,Inc.,92 NLRB 1334.11Young Manufacturing Company,92 NLRB 140;Mathews Lumber Company,89 NLRB50.